Citation Nr: 1223273	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  10-20 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for migraine headaches and visual difficulties.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The Veteran had active duty service from March 1973 to October 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in September 2009.  A statement of the case was issued in March 2010, and a substantive appeal was received in May 2010.  The Veteran appeared at a Board video conference hearing in January 2012.  A transcript is of record. 

The Board notes that the record was held open for 60 days to allow the Veteran to submit additional evidence.  To date, no additional evidence has been received.

Also as an initial matter, the Board notes that the Veteran's claim of entitlement to service connection for migraine headaches and visual difficulties was originally claimed and appealed to the Board as two, separate issues.  However, at the January 2012 Board video conference hearing, it was explained (and confirmed on record) that the disabilities were being claimed as a combination of migraine headaches and visual difficulties.  Thus, the matter has been recharacterized accordingly.

The Board also notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  

The issue of entitlement to service connection for migraine headaches and visual difficulties is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise related to such service. 

2. Tinnitus was not manifested during the Veteran's active duty service, nor is it otherwise related to such service.


CONCLUSIONS OF LAW


1. Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty service, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2011).

2. Tinnitus was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  
Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473.  

The notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The agency of original jurisdiction provided the appellant pre-adjudication notice by a letter dated in June 2009.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006), identifying the five elements of a service connection claim; and with Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

VA has obtained service and private treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran a VA examination in August 2009, and afforded the Veteran the opportunity to give testimony at a Board video conference hearing in January 2012.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.

In this regard, the Board notes that subsequent to the January 2012 video conference hearing, the records was held open for 60 days to allow the Veteran to obtain a copy of his service treatment records (STRs) and submit additional evidence.  Although the Veteran was not provided a copy of STRs until April 2012 (more than 60 days after the January 2012 Board video conference), another 60 days have passed since the date that he was provided a copy of his STRs, and no additional evidence has been received.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Laws and Regulation

The issues before the Board involve claims of entitlement to service connection for bilateral hearing loss and for tinnitus.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss (organic disease of the nervous system) may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court): 

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385 . . . . For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes. 

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).


Analysis

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus, which he contends resulted from noise exposure incurred during active duty service.

The Veteran's DD 214 documents that he served in the U.S. Navy and that his military occupational specialty (MOS) in service was SK-0000; the related civilian occupation was stock clerks.  His service treatment records also show that he was issued ear plugs for service aboard the U.S. Holland (in 1979) and followed by a hearing conservation program (in 1984).  Therefore, the Board finds it reasonable to accept that the Veteran was exposed to noise trauma during service.

During the Veteran's January 1973 service entrance physical examination, his ears were clinically evaluated as normal.  The audiological evaluation showed puretone thresholds, in decibels, as:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
10
10
10
n/a
10
Left Ear
5
5
5
n/a
5

In an associated report of medical history, the Veteran denied that he currently had or had previously experienced hearing loss, ear trouble of any sort, or worn hearing aids.

During a February 1977 reenlistment physical examination, the Veteran's ears were clinically evaluated as normal.  No hearing test was otherwise performed.

During an April 1984 hearing conservation audiological evaluation, the Veteran showed puretone thresholds, in decibels, as:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
15
15
15
15
15
Left Ear
15
15
15
15
15
The examiner noted that there was no significant threshold shift noted in this audiogram when it was compared against the October 1982 reference audiogram.

During a June 1984 reenlistment physical examination, the Veteran's ears were clinically evaluated as normal although cerumen was noted in the drums of his right ear.  The audiological evaluation showed puretone thresholds, in decibels, as:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
15
20
10
5
20
Left Ear
5
5
0
5
5

During the Veteran's service separation physical examination, the Veteran's ears were evaluated as clinically normal.  He was also afforded an audiological evaluation, which showed puretone thresholds, in decibels, as:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
15
15
15
15
15
Left Ear
15
15
15
15
15

In May 2009, the Veteran filed a claim for bilateral hearing loss and tinnitus.  In conjunction with this claim, he submitted October 1989 to May 2009 treatment records from his private physician, Dr. D.S.H.  These records are silent for any complaints, findings, treatment, or diagnoses of hearing loss and tinnitus.

In August 2009, the Veteran was afforded a VA audiology examination.  He reported that his hearing loss problem was long-standing in nature but could not be more specific as to the exact onset.  As for tinnitus, he reported that it was periodic in the right ear only, and that the onset of his tinnitus had been in recent years.  He denied a history of dizziness, balance difficulties, vertigo, earaches, ear infections, drainage, or a family history of hearing problems.  After detailing the extent of his exposure to noise trauma in service, the Veteran also stated that postservice, he performed inventory in a warehouse where he was around forklifts, trucks, and exhaust ventilation for approximately 22 years with periodic use of hearing protection.  He denied any recreational noise exposure.
Results on otoscopic examination showed that there was some nonoccluding cerumen in both ear canals.  The Veteran was also afforded an audiological evaluation; puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
35
45
35
LEFT
15
10
35
35
35

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The diagnosis for the right ear was mild conductive hearing loss present at 500 Hertz (Hz), recovering to within normal limits from 1000 Hz; and mild mixed hearing loss from 2000 through 4000 Hz with the exception of moderate hearing loss at 3000 Hz.  The diagnosis for the left ear was mild sensorineural hearing loss from 2000 through 3000 Hz and mild mixed hearing loss at 4000 Hz.  Periodic tinnitus was also diagnosed in the right ear.  

After reviewing the Veteran's claims file, the examiner noted that audiometry conducted during his service entrance physical examination showed hearing sensitivity to be within normal limits in both ears at all threshold levels, and that the October 1982 reenlistment examination showed some worsening of the Veteran's hearing.  The examiner explained that the amount of worsening was "relatively small" and at the present time there were indications of conductive pathology.  Therefore, the alterations in the hearing thresholds shown in service had a "significant probability" of being due to the conductive pathology shown during the current VA examination.  The examiner also noted that the Veteran had a "slight sensorineural component" that continued to exist today, but noted that he also had a "significant" history of postservice noise exposure.  Based on these foregoing factors, the examiner opined that the Veteran's bilateral hearing loss and tinnitus were "less likely as not" related to his military service.

At the January 2012 Board video conference hearing, the Veteran testified that he was exposed to loud noises while serving aboard naval ships, and that hearing protection was used intermittently.  He also testified that he did not remember having a hearing test at the time of his separation from service, but that he did recall having hearing problems while serving aboard a ship.  Specifically, he recalled an instance wherein wax build-up was removed from his ear because he could not hear well out of right ear, and that the ear flushing was "kind of painful."  The Veteran also testified that he reported having tinnitus while serving aboard the USS Holland, and that he continued to experience constant tinnitus.  He noted that he had been seeing his private physician, Dr. D.S.H., since 1989 or 1990 and that he had mentioned his hearing loss and tinnitus problems to him.  The Veteran also noted that after service, he worked in a shipyard which was a very noisy environment; therefore, hearing protection was required at all times.

The foregoing evidence demonstrates that the Veteran has a current disability of bilateral hearing loss and tinnitus.  What remains for consideration is whether there is a link or nexus between the Veteran's claimed disabilities and his service, to include his conceded exposure to noise trauma therein.

The Veteran has stated that his hearing loss had its onset in service.  See, e.g., January 2012 Board video hearing transcript.  As was noted above, a disorder may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  A veteran is also competent to testify regarding facts or circumstances that can be observed and described by a layperson.  However, findings of competency and credibility are two distinct matters, and after a careful review of the evidence, the Board finds that while the Veteran is competent to testify as to observable symptoms, like hearing loss, his statements that he has had hearing loss ever since service are not credible.

Significantly, the Veteran's STRs are silent for hearing loss.  Although he testified at the video conference hearing that he could not recall having a hearing test at the time of his separation from service, a review of his STRs found that it includes a service separation examination report with audiometry showing that he had normal hearing by VA standards in both ears; thus, his recollection that he did not have audiometry at separation is contradicted by contemporaneous clinical notations to the contrary.  Likewise, the Veteran also testified that he has been seeking treatment from his private physician, Dr. D.S.H. since 1989 or 1990, and has complained to him of hearing related problems.  However, a review of Dr. D.S.H.'s October 1989 to May 2009 treatment records show that they are silent for any complaints, findings, treatment, or diagnoses related to bilateral hearing loss and/or tinnitus.  

The Board further observes that during a June 1985 VA examination (conducted within a year of the Veteran's separation from service and in conjunction with his claim for other benefits), the Veteran's ears were not examined because he did not have "any complaints referable to those areas."  Finally, and perhaps most significantly, at the August 2009 VA audiological evaluation, the Veteran did not report having hearing loss or constant tinnitus since service, as he did during the January 2012 Board video hearing.  Rather, he reported that he could not recall the exact onset of his hearing loss (and only indicated that it was a long-standing problem) and stated that his tinnitus was a more recent problem that occurred only once or twice a month in his right ear (not both).  In Rucker v. Brown, 10 Vet. App. 67, 73 (1997), the Court held that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate.  The Court observed that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Thus, it would appear logical that had the Veteran's hearing loss and tinnitus started in service, as he now claims, he would have reported the history of this disability thus to the August 2009 VA examiner.  Having found the Veteran's statements that his bilateral hearing loss disability and tinnitus had their onset in service not credible (because such statements are inconsistent with the earlier evidence of record), the Board finds that service connection for bilateral hearing loss and tinnitus on the basis that such disabilities became manifest in service and persisted since is not warranted.  As there is no competent evidence that sensorineural hearing loss was manifested in the first postservice year, there is also no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for sensorineural hearing loss as an organic disease of the nervous system).

Regarding whether the Veteran's bilateral hearing loss and tinnitus are otherwise related to his service, to include his noise trauma exposure therein, the only competent evidence in the record that addresses this question is that of the August 2009 VA examination report wherein the examiner opined that the Veteran's current bilateral hearing loss disability and tinnitus were not related to his service.  In reaching this conclusion, the examiner interviewed the Veteran, examined him, and reviewed his claims file.  In particular, he noted that audiometry conducted in service and subsequent to his service entrance audiometry did show some worsening in the Veteran's hearing, but explained that the alternations in his hearing thresholds were "relatively small" and most likely due to the same conductive pathology that was shown in his current examination.  The examiner further stated that the Veteran's current hearing loss disability had a slight sensorineural component, but noted that the Veteran also had a significant history of postservice noise exposure.  In this regard, the Board notes that during the January 2012 Board video hearing, the Veteran described his postservice work environment as noisy, but indicated that he wore hearing protection all the time.  At the August 2009 VA examination, however, he reported wearing hearing protection periodically.  As with his statements regarding continuous symptomatology, and for the same reasons explained above, the Board finds the statement he provided during the VA examination as to his intermittent use of hearing protection in his postservice employment more credible than those provided during the video conference hearing.  

In this case, the Board is presented with an evidentiary record which persuasively weighs against service connection for the Veteran's bilateral hearing loss and tinnitus.  The evidence against such a link includes the August 2009 VA examination report.  The only evidence in favor of such a link is the Veteran's assertions, which the Board has found to be unpersuasive in light of the other evidence of record.  Notably, as a lay person, while the Veteran is competent to testify as to the symptoms he experiences (such as hearing loss and ringing in the ears), it is beyond his competence to opine that his bilateral hearing loss disability and tinnitus are related to his service, to include his exposure to noise trauma therein.  Such question is medical nature and may not be resolved by mere lay observation; the Veteran does not have the training to opine regarding medical etiology.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

The Board sympathizes with the Veteran, recognizes his service, and understands fully his contentions.  Nevertheless, after thorough review of the evidence currently of record, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for bilateral hearing loss and tinnitus are not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hearing loss is not warranted.  Entitlement to service connection for tinnitus is not warranted.  To this extent, the appeal is denied.


REMAND

With regard to the Veteran's claim of entitlement to service connection for migraine headaches and visual difficulties, the Board finds that additional development is needed.  In particular, it is the Veteran's contention that he suffers from migraine headaches that had their onset in service and have continued, with him mostly self-treating with over the counter medication since service.  See January 2012 Board video conference hearing transcript.

The Veteran's service treatment records show that on January 1973 service entrance physical examination, no neurological defects (to include migraine headaches) were noted.  However, in September 1973, October 1973, December 1978, and in May 1981, he complained of and sought treatment for headaches.  

In August 20009, the Veteran was examined by a VA examiner who opined that the Veteran's current migraine headaches were less likely than not related to the "headaches he was treated for, twice, in 1973."  The examiner explained that his service separation physical examination was silent for headaches and that there was no record of him being treated for migraine headaches subsequent to his service.

It is arguable that the examiner's opinion was not based on an entirely accurate review of the Veteran's service treatment records (as the Veteran was treated on more than two occasions in service for headaches).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  Consequently, the Board finds that another VA examination is necessary.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be afforded another appropriate VA examination to determine the nature and likely etiology of his migraine headaches with visual difficulties.  It is imperative that the claims file be made available to the examiner in conjunction with the examination.  Any medically indicated special tests should be conducted.  After reviewing the claims file and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's migraine headaches with visual difficulties are related to his service, to include his treatment for headaches therein.  

The examiner should offer a rationale for any opinion with reference to pertinent evidence..

2. After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the claim of service connection for migraine headaches and visual difficulties.  The RO should issue and an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be reviewed by the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


